PER CURIAM.
Lisa Barnes-McNeely appeals the district court’s3 dismissal of her civil action, and has filed motions to strike appellees’ briefs and for a default judgment. Upon careful de novo review, see Schaaf v. Residential Funding Corp., 517 F.3d 544, 549 (8th Cir.), cert, denied, — U.S.—, 129 S.Ct. 222, 172 L.Ed.2d 142 (2008), we find no basis for reversal. Accordingly, we affirm. See 8th Cir. R. 47B. In addition, Barnes’s pending motions are denied.

. The Honorable Brian S. Miller, United States District Judge for the Eastern District of Arkansas.